--------------------------------------------------------------------------------

Exhibit 10.1
 
 

--------------------------------------------------------------------------------

 
CONTRIBUTION AGREEMENT


dated as of June 26, 2008


by and among




AKSHAR LIMITED LIABILITY COMPANY,


as Contributor,


and


HERSHA HOSPITALITY LIMITED PARTNERSHIP




as OP,




IN CONNECTION WITH THE CONTRIBUTION OF
PROPERTY KNOWN AS THE HOLIDAY INN EXPRESS LOCATED AT
5001 MERCEDES BOULEVARD, CAMP SPRINGS, MARYLAND  20746
 

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

THIS CONTRIBUTION AGREEMENT, dated as of June 26, 2008 (the "Agreement"), is
made by and between Akshar Limited Liability Company, a Maryland limited
Liability Company (the "Contributor"), Hersha Camp Springs Associates, LLC, a
Maryland limited liability company (the "Property Partnership"), Hersha
Hospitality Limited Partnership, a Virginia limited partnership (the "OP") and
Hersha Hospitality Trust, a Maryland real estate investment trust (the "REIT"),
and provides:


WHEREAS, the Property Partnership is a directly and indirectly wholly-owned
subsidiary of the OP that is a disregarded entity for federal tax purposes, and
the Contributor intends to contribute the Property to the capital of the OP in
exchange for cash, assumption or payoff of indebtedness and issuance of units of
limited partnership interest in the OP; and


WHEREAS, the Property Partnership shall receive the Property pursuant to this
Agreement at the direction of the OP, and all actions of the Property
Partnership shall be deemed to be actions of the OP acting through the Property
Partnership as a vehicle for the holding title to the Property.


NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:



ARTICLE I


DEFINITIONS; RULES OF CONSTRUCTION


1.1           Definitions.   The following terms shall have the indicated
meanings:


"Act of Bankruptcy" shall mean if a party hereto or any general partner thereof
shall (a) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (b) admit in writing its inability to pay
its debts as they become due, (c) make a general assignment for the benefit of
its creditors, (d) file a voluntary petition or commence a voluntary case or
proceeding under the Federal Bankruptcy Code (as now or hereafter in effect),
(e) be adjudicated a bankrupt or insolvent, (f) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts, (g) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case or proceeding under the Federal Bankruptcy
Code (as now or hereafter in effect), or (h) take any corporate or limited
liability company action for the purpose of effecting any of the foregoing; or
if a proceeding or case shall be commenced, without the application or consent
of a party hereto or any general partner thereof, in any court of competent
jurisdiction seeking (1) the liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of debts, of such party or
general partner, (2) the appointment of a receiver, custodian, trustee or
liquidator or such party or general partner or all or any substantial part of
its assets, or (3) other similar relief under any law relating to bankruptcy,
insolvency, reorganization, winding-up or composition or adjustment of debts,
and such proceeding or case shall continue undismissed; or an order (including
an order for relief entered in an involuntary case under the Federal Bankruptcy
Code, as now or hereafter in effect) judgment or decree approving or ordering
any of the foregoing shall be entered and continue unstayed and in effect, for a
period of sixty (60) consecutive days.

 
 

--------------------------------------------------------------------------------

 

"Apportionment Date" shall mean the day immediately preceding the Closing Date.


"Articles of Organization" shall mean the Articles of Organization of the
Contributor filed with the Secretary of State of the State of Maryland and
attached hereto as Exhibit F.


                "Assignment and Assumption" shall mean the Assignment and
Assumption of Contracts by and between Contributor and OP, dated of even date
herewith.


"Authorizations" shall mean all licenses, permits and approvals required by any
governmental or quasi-governmental agency, body or officer for the ownership,
operation and use of the Property or any part thereof.


"Closing" shall mean the Closing of the contribution and acquisition of the
Property pursuant to this Agreement.


"Closing Date" shall mean the date on which the Closing occurs, which shall
occur within thirty (30) days after the expiration of the Study Period.


"Consideration" shall mean the value of Thirteen Million Nine Hundred Seventy
Thousand Dollars and 00/100 ($13,970,000.00), which amount includes the payoff
of the Existing Loan, payable in cash and LP Units to the Contributor at Closing
in the manner described in Section 2.3.


"Continuing Liabilities" shall include liabilities arising under Operating
Contracts, Leases, equipment leases, loan agreements, or proration credits at
Closing, but shall exclude any liabilities arising from any other arrangement,
agreement or pending litigation.


"Contributor Operating Agreement" shall mean the current operating agreement of
the Contributor, attached hereto as Exhibit G.


"Escrow Agent" shall mean Chesapeake Title Company, 100 West Road, # 215,
Towson, MD  21204, Phone:  (410) 321-6316.


"Existing Loan" shall mean that certain loan secured by the Existing Mortgage
and other loan documents dated as of September 26, 2007, from Manufacturers and
Traders Trust Company, a New York banking corporation, to the Contributor, in
the original principal amount of Eight Million Two Hundred Fifty Thousand
Dollars and No/100 ($8,250,000.00).


"FIRPTA Certificate" shall mean the affidavit of the Contributor under Section
1445 of the Internal Revenue Code certifying that such Contributor is not a
foreign corporation, foreign partnership, foreign limited liability company,
foreign trust, foreign estate or foreign person (as those terms are defined in
the Internal Revenue Code and the Income Tax Regulations), in form and substance
satisfactory to the OP.

 
2

--------------------------------------------------------------------------------

 

"Governmental Body" means any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign.


"Hotel" shall mean the hotel and related amenities located on the Land.


"Improvements" shall mean the Hotel and all other buildings, improvements,
fixtures and other items of real estate located on the Land.


"Insurance Policies" shall mean those certain policies of insurance described on
Exhibit B attached hereto.


"Intangible Personal Property" shall mean all intangible personal property owned
or possessed by the Contributor and used in connection with the ownership,
operation, leasing, occupancy or maintenance of the Property, including, without
limitation, the right to use any trade names and all variations thereof under
which the Hotel operates, the Authorizations, escrow accounts, insurance
policies, general intangibles, business records, plans and specifications,
surveys and title insurance policies pertaining to the real property and the
personal property, all licenses, permits and approvals with respect to the
construction, ownership, operation, leasing, occupancy or maintenance of the
Property, any unpaid award for taking by condemnation or any damage to the Land
by reason of a change of grade or location of or access to any street or
highway, and the share of the Tray Ledger as hereinafter defined, excluding (a)
any of the aforesaid rights the OP elects not to acquire, and (b)  accounts
receivable except for the above described share of the Tray Ledger.


"Inventory" shall mean all inventory located at the Hotel, including without
limitation, all mattresses, pillows, bed linens, towels, paper goods, soaps,
cleaning supplies and other such supplies.


"Joinder" shall have the meaning set forth in Section 2.3(d).


"Knowledge" shall mean the actual knowledge of the Contributor that it would
have had after making reasonable investigation.


 "Land" shall mean that certain parcel of real estate lying and being in the
County of Prince Georges, State of Maryland located at 5001 Mercedes Boulevard,
Camp Springs, Maryland 20746, as more particularly described on Exhibit A
attached hereto, together with all easements, rights, privileges and
appurtenances thereunto belonging or in any way appertaining, and all of the
leasehold, interest, estate, right, title, interest, claim or demand whatsoever
of the Contributor therein, in the streets and ways adjacent thereto and in the
beds thereof, either at law or in equity, in possession or expectancy, now or
hereafter acquired.


"Leases" shall mean those leases of real property listed on Exhibit C attached
hereto.


"LP Units" shall mean limited partnership units of the OP.


"Manager" shall mean Hersha Hospitality Management, LP, a Pennsylvania limited
partnership.

 
3

--------------------------------------------------------------------------------

 

"Members" shall mean all of the members of the Contributor as of the date hereof
and as listed in the Contributor Operating Agreement (attached hereto as Exhibit
G).


"Operating Contracts" shall mean the management agreements, service contracts,
supply contracts, leases (other than the Leases) and other agreements, if any,
in effect with respect to the construction, ownership, operation, occupancy or
maintenance of the Property.


"Owner's Title Policy" shall mean an owner's policy of title insurance issued to
the Property Partnership by the Title Company, dated as of the Closing Date,
pursuant to which the Title Company insures the OP's and Property Partnership's
ownership of title to the fee interest in the Real Property (including the
marketability thereof) subject only to Permitted Title Exceptions.  The Owner's
Title Policy shall insure the OP and Property Partnership in the amount of the
Consideration and shall be acceptable in form and substance to the OP.  The
description of the Land in the Owner's Title Policy shall be by courses and
distances and shall be identical to the description shown on a survey provided
by the Contributor to the OP.


"Permitted Title Exceptions" shall mean those exceptions to title to the Real
Property that are satisfactory to the OP as determined pursuant to Section 2.2.


"Property" shall mean collectively the Land, Improvements, the Inventory, the
Reservation System, the Tangible Personal Property and the Intangible Personal
Property, consisting of all the property utilized for the operation of the
Hotel.


"Real Property" shall mean the Land and the Improvements.


"Reservation System" shall mean the Contributor's reservation terminal and
reservation system equipment and software, if any.


"Securities Act" shall mean the Securities Act of 1933, as amended.


"Study Period" shall mean the period commencing as of the date of the Letter of
Intent between the parties, and continuing through June 23, 2008.


"Tangible Personal Property" shall mean the items of tangible personal property
consisting of all furniture, fixtures and equipment situated on, attached to, or
used in the operation of the Hotel, and all furniture, furnishings, equipment,
machinery, and other personal property of every kind located on or used in the
operation of the Hotel and owned by the Contributor.


"Title Commitment" shall mean the commitment by the Title Company to issue the
Owner's Title Policy.


"Title Company" shall mean Chesapeake Title Company, 100 West Road, # 215,
Towson, MD  21204, Phone:  (410) 321-6316.


"Tray Ledger" shall mean the final night's room revenue (revenue from rooms
occupied as of 11:59:59 p.m. on the Apportionment Date, inclusive of food,
beverage, telephone and similar charges), net of any sales taxes, room taxes or
other taxes thereon.

 
4

--------------------------------------------------------------------------------

 

"Utilities" shall mean public sanitary and storm sewers, natural gas, telephone,
public water facilities, electrical facilities and all other utility facilities
and services necessary for the operation and occupancy of the Property as a
hotel.


1.2           Rules of Construction.  The following rules shall apply to the
construction and interpretation of this Agreement:


(a)           Singular words shall connote the plural number as well as the
singular and vice versa, and the masculine shall include the feminine and the
neuter.


(b)          All references herein to particular articles, sections,
subsections, clauses or exhibits are references to articles, sections,
subsections, clauses or exhibits of this Agreement.


(c)           Headings contained herein are solely for convenience of reference
and shall not constitute a part of this Agreement nor shall they affect its
meaning, construction or effect.


(d)           Each party hereto and its counsel have reviewed and revised (or
requested revisions of) this Agreement, and therefore any usual rules of
construction requiring that ambiguities are to be resolved against a particular
party shall not be applicable in the construction and interpretation of this
Agreement or any exhibits hereto.



ARTICLE II


CONTRIBUTION AND ACQUISITION; STUDY PERIOD;
PAYMENT OF CONSIDERATION


2.1           Contribution and Acquisition.  The Contributor agrees to
contribute, assign and transfer the Property to the OP as a capital contribution
to the OP and the OP agrees to accept the Property in exchange for the
Consideration and in accordance with the other terms and conditions set forth
herein.


2.2           Study Period.  (a)  The OP shall have the right, until the end of
the Study Period, to enter upon the Real Property and to perform, at the OP's
expense, such economic, surveying, engineering, environmental, topographic and
marketing tests, studies and investigations as the OP may deem appropriate.  If
such tests, studies and investigations warrant, in the OP's sole, absolute and
unreviewable discretion, the transfer of the Property for the purposes
contemplated by the OP, then the OP may elect to proceed to Closing and shall so
notify the Contributor prior to the expiration of the Study Period.  If for any
reason the OP does not so notify the Contributor of its determination to proceed
to Closing prior to the expiration of the Study Period, or if the OP notifies
the Contributor, in writing, prior to the expiration of the Study Period that it
has determined not to proceed to Closing, this Agreement automatically shall
terminate, and the OP shall be released from any further liability or obligation
under this Agreement.


(b)           During the Study Period, the Contributor shall make available to
the OP, its agents, auditors, engineers, attorneys and other designees, for
inspection copies of all existing architectural and engineering studies,
surveys, title insurance policies, zoning and site plan materials,
correspondence, environmental audits and other related materials or information
if any, relating to the Property which are in, or come into, the Contributor's
possession or control.

 
5

--------------------------------------------------------------------------------

 

(c)           The OP hereby indemnifies and defends the Contributor against any
loss, damage or claim arising from entry upon the Real Property by the OP or any
agents, contractors or employees of the OP.  The OP, at its own expense, shall
restore any damage to the Real Property caused by any of the tests or studies
made by the OP.


(d)           During the Study Period, the OP, at its expense, may cause an
examination of title to the Property to be made, and, prior to the expiration of
the Study Period, may notify the Contributor of any defects in title shown by
such examination that the OP is unwilling to accept.  The Contributor shall
notify the OP whether the Contributor is willing to cure such defects and to
proceed to Closing.  Contributor may cure, but shall not be obligated to cure
such defects.  If such defects consist of deeds of trust, mechanics' liens, tax
liens or other liens or charges in a fixed sum or capable of computation as a
fixed sum, the Contributor, at its option, shall either pay and discharge (in
which event, the Escrow Agent is authorized to pay and discharge at Closing)
such defects at Closing.  If the Contributor is unwilling or unable to cure any
such defects by Closing, the OP shall elect (1) to waive such defects and
proceed to Closing without any abatement in the Consideration or (2) to
terminate this Agreement.  The Contributor shall not, after the date of this
Agreement, subject the Property to and shall take all reasonable best efforts to
prevent the Property from being subjected to any liens, encumbrances, covenants,
conditions, restrictions, easements or other title matters or seek any zoning
changes or take any other action which may affect or modify the status of title
without the OP's prior written consent.  All title matters revealed by the OP's
title examination and not objected to by the OP as provided above shall be
deemed Permitted Title Exceptions.  If OP shall fail to examine title and notify
the Contributor of any such title objections by the end of the Study Period, all
such title exceptions (other than those rendering title unmarketable and those
that are to be paid at Closing as provided above) shall be deemed Permitted
Title Exceptions.


2.3           Payment of the Consideration. In consideration of the payment of
the Consideration by the OP to the Contributor, the Contributor agrees to
contribute, assign and transfer the Property to the Property Partnership for the
benefit of the OP in accordance with the terms and conditions set forth in this
Agreement as a contribution to the capital of the OP pursuant to Section 721 of
the Internal Revenue Code of 1986, as amended and the OP shall pay the
Consideration to the Contributor in the following manner:


(a)       The total Consideration for the contribution by the Contributor of the
Property, which the OP and the Property Partnership agree to pay to the
Contributor and which  the Contributor agrees to accept for the contribution of
the Property is Thirteen Million Nine Hundred Seventy Thousand Dollars and
No/100 ($13,970,000.00), which amount includes the payoff of the Existing Loan,
payable in cash and LP Units, with the price of such LP Units to be determined
on the Closing Date, subject to the prorations and adjustments described
herein.  Contributor shall be restricted from converting or selling any such LP
Units for a period of one (1) year from the Closing Date.  Any adjustments and
prorations to be made pursuant to the terms of this Agreement shall be paid by
wire transfer of immediately available funds to an account specified by the
party due to receive same.  The Consideration shall consist of the following:

 
6

--------------------------------------------------------------------------------

 
 
(i)            On the Closing Date, the Contributor will receive a cash
distribution (the "Cash Amount") from OP to reimburse Contributor for
pre-formation expenditures in accordance with Treasury Regulation Section
1.707-4(b) in the amount of $866,000.00;


(ii)           The "Loan Amount" which shall be the amount of the payoff for the
Existing Loan, if not assumed by the Property Partnership; and


(iii)          The LP Units which shall consist of units of limited partnership
interest in the OP with a value equal to Thirteen Million Nine Hundred Seventy
Thousand Dollars and No/100 ($13,970,000.00) less the Cash Amount, and less the
Loan Amount; and which shall be subject to the payment schedule, the prorations
and adjustments described herein and payable as set forth herein, provided,
however, that all holdbacks, deductions, prorations and any other adjustments or
costs affecting the total Consideration shall be paid from or added to the Cash
Amount.  For purposes hereof, the "Value" of the LP Units shall be deemed to be
equal to the Value, based upon a twenty (20)-day volume weighted average price,
of the REIT Shares (as defined in the OP's Limited Partnership Agreement,
hereinafter defined) into which the LP Units would be convertible if converted
at a one-to-one conversion ratio on the date of this Agreement.


(b)           Consideration Contingency/Earn-Out.  The OP, in its sole
discretion, shall determine the valuation of the Hotel on December 31,
2010.  This valuation of the Hotel shall be computed by applying a nine percent
(9.0%) capitalization rate to the audited trailing twelve (12) months net
operating income, adjusted for the revenue management fee, and a four percent
(4.0%) of revenue furniture, fixture and equipment reserve, property taxes and
license fees, and costs of property insurance (the "Valuation").  If the then
current Valuation of the Hotel exceeds the total Consideration (in the amount of
Thirteen Million Nine Hundred Seventy Thousand Dollars and No/100
($13,970,000.00)) as paid by the OP hereunder, the OP will pay in the lawful
money of the United States equal to the difference between the then current
Valuation and the Consideration paid hereunder (the "Earn-Out Payment"), but in
no event shall such Earn-Out Payment exceed One Million Nine Hundred and Five
Thousand Dollars and No/100 ($1,905,000.00) for the Hotel.


(c)           Notwithstanding the foregoing, no LP Units shall be issued by the
OP, and following such issuance no LP Units shall be transferred by Contributor
to, any person or entity that is not an accredited investor within the meaning
of Regulation D promulgated by the United States Securities and Exchange
Commission ("SEC") under the Securities Act of 1933, as amended (the "Securities
Act"), and to the extent any such non-accredited person or entity is entitled to
receive any portion of the Consideration, such portion shall be paid in cash
rather than LP Units and the number of LP Units issuable in payment of the
Consideration shall be reduced accordingly.  The Contributor agrees to take such
actions as OP may reasonably request in order to assure that the issuance of any
LP Units pursuant to this Agreement complies with the requirements of the
Securities Act and Regulation D promulgated thereunder.  Except as otherwise
expressly set forth in this Agreement, the Contributor acknowledges and agrees
that once the Closing occurs, the Contributor shall no longer hold any right,
title or interest in the Property (except through its ownership of OP).
Contributor hereby directs OP to pay, issue and distribute (as applicable) the
Consideration on the Closing Date to the Contributor in such amounts set forth
in this Agreement. The Contributor acknowledges that any certificates evidencing
the LP Units will bear appropriate legends indicating (i) that the LP Units have
not been registered under the Securities Act, and (ii) that OP's Amended and
Restated Limited Partnership Agreement (the "OP's Limited Partnership
Agreement", attached hereto as Exhibit I) restricts the transfer of the LP
Units.  The Contributor shall upon receipt of the LP Units at Closing become a
limited partner of OP by executing the form of joinder (the "Joinder", attached
hereto as Exhibit H) to the OP's Limited Partnership Agreement and deliver the
executed Joinder at closing pursuant to the terms of Section 6.2 hereof;
provided, however, that if the Contributor is presently a limited partner of the
OP, it shall not be required to execute and deliver the Joinder.  By executing
and delivering the Joinder in accordance with the terms hereof, the Contributor
acknowledges that it will be bound by the terms and provisions of the OP's
Limited Partnership Agreement.

 
7

--------------------------------------------------------------------------------

 

ARTICLE III


CONTRIBUTOR'S REPRESENTATIONS, WARRANTIES AND COVENANTS


To induce the OP to enter into this Agreement and to accept the Property,
Contributor hereby makes the following representations, warranties and
covenants, upon which Contributor acknowledges and agrees that the OP is
entitled to rely and has relied:


3.1           Identity and Power.


The Contributor is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Maryland and has all requisite
powers necessary to carry on its business as now conducted, and to own and
operate the Property.


3.2           Authorization, No Violations and Notices.


(a)           Neither the execution, delivery, or performance by the Contributor
of this Agreement, nor the consummation of the transactions contemplated hereby,
nor compliance by the Contributor with any of the provisions hereof, will:


(i)           violate, conflict with, result in a breach of any provision of,
constitute a default (or an event that, with notice or lapse of time or both,
would constitute a default) under, result in the termination of, accelerate the
performance required by, or result in a right of termination or acceleration, or
the creation of any lien, security interest, charge, or encumbrance upon any of
the Property or other assets of the Contributor, under any of the terms,
conditions, or provisions of, the Articles of Organization, the Contributor
Operating Agreement or any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement, or other instrument or obligation to which the
Contributor is a party, or by which the Contributor  may be bound, or to which
the Contributor or its properties or assets may be subject; or

 
8

--------------------------------------------------------------------------------

 

(ii)          violate any judgment, ruling, order, writ, injunction, decree,
statute, rule, or regulation applicable to the Contributor or any of the
Contributor's properties or assets.


(b)           Except under the Existing Loan, no party has any interest in the
Property and no party has any interest in the Contributor, or any portion
thereof, or the right or option to acquire any interest in the Contributor or
the Property or any portion thereof.  The Contributor has no subsidiaries.


(c)           The Contributor has conducted no business other than the ownership
and operation of the Property.


3.3           Litigation with respect to Contributor.  Except as set forth on
Exhibit E, there is no action, suit, claim or proceeding pending or, to the
Contributor's Knowledge, threatened against or affecting the Contributor or its
assets in any court, before any arbitrator or before or by any governmental body
or other regulatory authority (i) that would materially adversely affect the
Contributor or the Property, (ii) that seeks restraint, prohibition, damages or
other relief in connection with this Agreement or the transactions contemplated
hereby, or (iii) would delay the consummation of any of the transactions
contemplated hereby.  The Contributor is not subject to any judgment, decree,
injunction, rule or order of any court relating to the Contributor's
participation in the transactions contemplated by this Agreement.


3.4           Title to the Property.


Except for liens disclosed by Contributor to OP, the Property is, on the date
hereof, and will be on the Closing Date, free and clear of all liens and
encumbrances,  has good, marketable title thereto and the right to convey
same.  The Contributor is the fee owner of the Real Property and the sole owner
of the Property.  As of the Closing Date, the Property Partnership will own the
Real Property in fee simple and the Property.


Title to the Real Property as delivered to the OP and the Property Partnership
shall be good and marketable legal and equitable title, free and clear of all
liens, restrictions, easements, encumbrances, leases (except the Leases),
tenancies and other title objections, except the Permitted Title
Exceptions.  Title to the Inventory, the Reservation System, the Tangible
Personal Property and the Intangible Personal Property shall be good and
marketable and free and clear of all liens, security interests and other
encumbrances.


3.5           Bankruptcy.  No Act of Bankruptcy has occurred with respect to the
Contributor or the Property.

 
9

--------------------------------------------------------------------------------

 

3.6           Brokerage Commission.  The Contributor has not engaged the
services of, nor is it or will it or OP become liable to, any real estate agent,
broker, finder or any other person or entity for any brokerage or finder's fee,
commission or other amount with respect to the transactions described herein on
account of any action by the Contributor.


3.7           Liabilities, Debts and Obligations.  Except for the Continuing
Liabilities and any other liabilities disclosed by Contributor to the OP, the
Contributor has no liabilities, debts or obligations.


3.8           Tax Matters.


(a)           Notwithstanding anything to the contrary contained in this
Agreement, including without limitation the use of words and phrases such as
"sell," "sale," purchase," and "pay," the parties hereto acknowledge and agree
that it is its intent that the transaction contemplated hereby shall be treated
for federal income tax purposes pursuant to Section 721 of the Internal Revenue
Code of 1986, as amended, as the contribution of the Property by the Contributor
to the OP in exchange for the Consideration, and not as a transaction in which
Contributor is acting other than in the capacity as a prospective partner in the
OP.


(b)           The Contributor represents and warrants that it has obtained from
its own counsel advice regarding the tax consequences of (i) the transfer of the
Property to the OP and the receipt of the Consideration therefor, (ii) the
Contributor's admission as a limited partner of the OP, and (iii) any other
transaction contemplated by this Agreement.  The Contributor further represents
and warrants that it has not relied on the OP or the OP's representatives or
counsel for such tax advice.


(c)           The Contributor has filed within the time and in the manner
prescribed by law all federal, state, and local tax returns and reports,
including but not limited to income, gross receipts, intangible, real property,
excise, withholding, franchise, sales, use, employment, personal property, and
other tax returns and reports, required to be filed with respect to the
Contributor and the Property under the laws of the United States and of each
state or other jurisdiction in which the Contributor conducts business
activities requiring the filing of tax returns or reports.  All tax returns and
reports filed by the Contributor are true and correct in all material
respects.  The Contributor has paid in full all taxes of whatever kind or nature
for the periods covered by such returns.  The Contributor has not been
delinquent in the payment of any tax, assessment, or governmental charge or
deposit and has no tax deficiency or claim outstanding, assessed, threatened, or
proposed against it.  The charges, accruals, and reserves for unpaid taxes on
the books and records of the Contributor as of the Closing Date are sufficient
in all respects for the payment of all unpaid federal, state, and local taxes of
Contributor accrued for or applicable to all periods ended on or before the
Closing Date.  There are no tax liens, whether imposed by the United States, any
state, local, or other taxing authority, outstanding against the Contributor or
any of its assets.  The federal, state, and local tax returns of the Contributor
have not been audited, nor has the Contributor received any notice of any
federal, state, or local audit.  The Contributor has not obtained or received
any extension of time (beyond the Closing Date) for the assessment of
deficiencies for any years or waived or extended the statute of limitations for
the determination or collection of any tax.  To the Contributor's Knowledge, no
unassessed tax deficiency is proposed or threatened against the Property.

 
10

--------------------------------------------------------------------------------

 

(d)           All taxes, including real property taxes and rental taxes or the
equivalent, and all interest and penalties due thereon, required to be paid or
collected by the Contributor in connection with the operation of the Property as
of the Closing Date will have been collected and/or paid to the appropriate
governmental authorities, as required or such amounts shall be pro-rated as of
the Closing Date.  The Contributor shall file, all necessary returns and
petitions required to be filed through the Closing Date.


3.9           Contracts and Agreements.  With respect to the Property, there is
no loan agreement, guarantee, note, bond, indenture and other debt instrument,
lease or other contract to which the Contributor is a party or by which its
assets are bound other than the Permitted Title Exceptions, the Leases, and the
Operating Contracts.


3.10         No Special Taxes.  The Contributor has no Knowledge of, nor has it
received any written notice of, any special taxes or assessments relating to the
Property or any part thereof or any planned public improvements that may result
in a special tax or assessment against the Property.


3.11         Compliance with Existing Laws.  The Contributor possesses all
Authorizations, each of which is valid and in full force and effect, and, to
Contributor's Knowledge, no provision, condition or limitation of any of the
Authorizations has been breached or violated.  The Contributor has not
misrepresented or failed to disclose any relevant fact in obtaining all
Authorizations, and the Contributor has no Knowledge of any change in the
circumstances under which those Authorizations were obtained that result in its
termination, suspension, modification or limitation.  The Contributor has no
Knowledge, nor has it received written notice within the past three (3) years,
of any existing violation of any provision of any applicable building, zoning,
subdivision, environmental or other governmental ordinance, resolution, statute,
rule, order or regulation, including but not limited to those of environmental
agencies or insurance boards of underwriters, with respect to the ownership,
operation, use, maintenance or condition of the Property or any part thereof, or
requiring any repairs or alterations other than those that have been made prior
to the date hereof.
 
3.12         Operating Contracts.  The Contributor has performed all of the
obligations under each of the Operating Contracts and no fact or circumstance
has occurred which, by itself or with the passage of time or the giving of
notice or both, would constitute a material default under any of the Operating
Contracts.  Without the prior written consent of the OP, which consent will not
be unreasonably withheld or delayed, the Contributor shall not enter into any
new management agreement, maintenance or repair contract, supply contract, lease
in which it is lessee or other agreements with respect to the Property, nor
shall the Contributor enter into any agreements modifying the Operating
Contracts.


3.13         Warranties and Guaranties.  The Contributor shall not release or
modify any warranties or guarantees, if any, of manufacturers, suppliers and
installers relating to the Improvements and the Tangible Personal Property or
any part thereof, except with the prior written consent of the OP, which consent
shall not be unreasonably withheld or delayed.  A complete list of all such
warranties and guaranties in effect as of the date of this Agreement is attached
hereto as Exhibit D.

 
11

--------------------------------------------------------------------------------

 

3.14         Insurance.  All of the Contributor's Insurance Policies are valid
and in full force and effect, all premiums for such policies were paid when due
and the Contributor shall pay all future premiums for such policies (and any
replacements thereof) on or before the due date therefor.  The Contributor shall
pay all premiums on, and shall not cancel or allow to expire, any of its
Insurance Policies prior to the Closing Date unless such policy is replaced,
without any lapse of coverage, by another policy or policies providing coverage
at least as extensive as the policy or policies being replaced.


3.15         Condemnation Proceedings; Roadways.  The Contributor has not
received written notice of any condemnation or eminent domain proceeding pending
or threatened against the Property or any part thereof.  The Contributor has no
Knowledge of any change or proposed change in the route, grade or width of, or
otherwise affecting, any street or road adjacent to or serving the Real
Property.


3.16         Labor Disputes and Agreements.  There are not currently any labor
disputes pending or, threatened as to the operation or maintenance of the
Property or any part thereof.   The Contributor is not a party to any union or
other collective bargaining agreement with employees employed in connection with
the ownership, operation or maintenance of the Property.  The OP will not be
obligated to give or pay any amount to any employee of the Contributor and the
OP shall not have any liability under any pension or profit sharing plan that
the Contributor  may have established with respect to the Property or its
employees.


3.17         Financial Information.  To the Contributor's Knowledge, except as
otherwise disclosed in writing to the OP prior to the end of the Study Period,
for each of the Contributor's accounting years, when a given year is taken as a
whole, all of the Contributor's financial information previously delivered or to
be delivered to the OP is and shall be correct and complete in all material
respects and presents accurately the financial condition of the Contributor and
results of the operations of the Property for the periods indicated, except that
such statements do not have footnotes or schedules that may otherwise be
required by GAAP.  If requested by the OP, the Contributor shall deliver
promptly all four-week period ending financial information available to the
Contributor and the Hotel.  The Contributor's financial information is prepared
based on books and records maintained by the Contributor in accordance with the
Contributor's accounting system.  The Contributor's financial information has
been provided to the OP without any changes or alteration thereto.  To the best
of Contributor's Knowledge, since the date of the last financial statement
included in the Contributor's financial information, there has been no material
adverse change in the financial condition or in the operations of the Property.


3.18        Organizational Documents.  The Articles of Organization and the
Contributor Operating Agreement, are in full force and effect and have not been
modified or supplemented, and no fact or circumstance has occurred that, by
itself or with the giving of notice or the passage of time or both, would
constitute a default thereunder.


3.19        Operation of Property.  The Contributor covenants that between the
date hereof and the Closing Date, Contributor shall (a) operate the Property
only in the usual, regular and ordinary manner consistent with the Contributor's
prior practice, (b) maintain the books of account and records in the usual,
regular and ordinary manner, in accordance with sound accounting principles
applied on a basis consistent with the basis used in keeping its books in prior
years, and (c) use all reasonable efforts to preserve intact the present
business organization, keep available the services of the present officers and
employees and preserve its relationships with suppliers and others having
business dealings with it.  The Contributor shall continue to make good faith
efforts to take guest room reservations and to book functions and meetings and
otherwise to promote the business of the Property in generally the same manner
as the Contributor did prior to the execution of this Agreement.  Except as
otherwise permitted hereby, from the date hereof until Closing, the Contributor
shall use its good faith efforts not to take any action or fail to take action
the result of which (i) would have a material adverse effect on the Property or
the OP's ability to continue the operation thereof after the Closing Date in
substantially the same manner as presently conducted, (ii) reduce or cause to be
reduced any room rents or any other charges over which Contributor has
operational control, or (iii) would cause any of the representations and
warranties contained in this Article III to be untrue as of Closing.

 
12

--------------------------------------------------------------------------------

 

3.20         Hazardous Substances.  Except for matters in the Contributor's or
OP's audits, Contributor has no Knowledge:  (a) of the presence of any Hazardous
Substances (as defined below) on the Property, or any portion thereof, or, (b)
of any spills, releases, discharges, or disposal of Hazardous Substances that
have occurred or are presently occurring on or onto the Property, or any portion
thereof, or (c) of the presence of any PCB transformers serving, or stored on,
the Property, or any portion thereof, and Contributor has no Knowledge of any
failure to comply with any applicable local, state and federal environmental
laws, regulations, ordinances and administrative and judicial orders relating to
the generation, recycling, reuse, sale, storage, handling, transport and
disposal of any Hazardous Substances (as used herein, "Hazardous Substances"
shall mean any substance or material whose presence, nature, quantity or
intensity of existence, use, manufacture, disposal, transportation, spill,
release or effect, either by itself or in combination with other materials is
either:  (1) potentially injurious to the public health, safety or welfare, the
environment or the Property, (2) regulated, monitored or defined as a hazardous
or toxic substance or waste by any Governmental Body, or (3) a basis for
liability of the owner of the Property to any Governmental Body or third party,
and Hazardous Substances shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, crude oil, or any products, by-products or components
thereof, and asbestos).  Notwithstanding anything to the contrary contained
herein Contributor shall have no liability to OP for any Hazardous Substances of
which Contributor has no Knowledge.


3.21         Room Furnishings.  All public spaces, lobbies, meeting rooms, and
each room in the Hotel available for guest rental is furnished in accordance
with commercially reasonable standards for the Hotel and room type.


3.22         Independent Audit.  Contributor shall provide access by OP's
representatives, to all financial and other information relating to the Property
and the Contributor.


3.23         Bulk Sale Compliance.  Contributor shall indemnify OP against any
claim, loss or liability arising under the bulk sales law in connection with the
transaction contemplated herein.

 
13

--------------------------------------------------------------------------------

 

3.24         Sufficiency of Certain Items.  The Property contains not less than:


(a)           a sufficient amount of furniture, furnishings, color television
sets, carpets, drapes, rugs, floor coverings, mattresses, pillows, bedspreads
and the like, to furnish each guest room, so that each such guest room is, in
fact, fully furnished; and


(b)           a sufficient amount of towels, washcloths and bed linens, so that
there are three (3) sets of towels, washcloths and linens for each guest room
(one on the beds, one on the shelves, and one in the laundry), together with a
sufficient supply of paper goods, soaps, cleaning supplies and other such
supplies and materials, as are reasonably adequate for the current operation of
the Hotel.


3.25         Leases.  True, complete copies of the Leases, are attached as
Exhibit C hereto.  The Leases are, and will at Closing be, in full force and
effect and the Contributor is not in default and the Contributor shall make good
faith efforts for itself not to be in default with respect thereto (with or
without the giving of any notice and/or lapse of time).


3.26         Noncontravention.  The execution and delivery of, and the
performance by the Contributor of its obligations under this Agreement do not
and will not contravene, or constitute a default under, any provision of
applicable law or regulation, or any agreement, judgment, injunction, order,
decree or other instrument binding upon the Contributor, or result in the
creation of any lien or other encumbrance on any asset of the
Contributor.  There are no outstanding agreements (written or oral) pursuant to
which the Contributor (or any predecessor to or representative of the
Contributor) has agreed to contribute or has granted an option or right of first
refusal to acquire the Property or any part thereof.


3.27         Securities Law Matters.


(a)           The Contributor and its Members are accredited investors as
defined under the securities laws.  In acquiring the LP Units and engaging in
this transaction, the Contributor and its Members are not relying upon any
representations made to it by the OP or REIT, or any of the officers, employees,
or agents of the OP or REIT not contained herein.  The Contributor and its
Members are relying upon their own independent analysis and assessment
(including with respect to taxes), and the advice of such Contributor's advisors
(including tax advisors), and not upon that of the OP or REIT or any of OP's or
REIT's advisors or affiliates, for purposes of evaluating, entering into, and
consummating the transactions contemplated by this Agreement. Each of the
Contributor and its Members individually represent and warrant that they have
reviewed and approved the form of the OP's Limited Partnership Agreement.


(b)           The Contributor and its Members acknowledge that the LP Units
offered hereby are being offered without registration under the Securities Act
or any state securities acts and are instead being offered and sold in reliance
on an exemption from such registration requirements under Regulation D under the
Securities Act ("Regulation D").   The Contributor and its Members further
acknowledge that, to satisfy the requirements of these exemptions, the OP must
determine whether a prospective holder of LP Units meets the definition of
accredited investor before selling securities to such prospective holder.

 
14

--------------------------------------------------------------------------------

 

 
(i)
The LP Units will be acquired for investment for Contributor's or its Members'
own accounts, not as a nominee or agent, and not with a view to the public
resale or distribution thereof within the meaning of the Securities Act, and
Contributor and its Members have no present intention of selling, granting any
participation in, or otherwise distributing the LP Units.



 
(ii)
Contributor and its Members each understand that the acquisition of the LP Units
involves substantial risk.  Contributor and its Members each individually has
experience as an investor in partnerships similar to the OP and acknowledges
that they are able to represent themselves, can bear the economic risk of the
investment in the LP Units and has such knowledge and experience in financial or
business matters that renders them capable of evaluating the merits and risks of
the acquisition of the LP Units and protecting their interests in connection
with this investment.



 
(iii)
Contributor and its Members are an accredited investor within the meaning of
Regulation D promulgated under the Securities Act and has received copies of the
OP's Partnership Agreement, the REIT's Declaration of Trust and Bylaws and the
REIT SEC Documents and has read and understands the respective contents
thereof.  Contributor and its Members have had the opportunity to ask questions
of the REIT and have received answers to such questions.  Contributor and its
Members have each carefully reviewed and evaluated the documents provided to
them by the REIT and understand the risks and other considerations related to
the investment.



 
(iv)
Contributor and its Members understand that the LP Units are characterized as
"restricted securities" under the Securities Act inasmuch as they are being
acquired from the Partnership in a transaction not involving a public offering
and that under the Securities Act and applicable rules and regulations
thereunder such securities may be resold without registration under the
Securities Act only in certain limited circumstances.  Contributor understands
that no public market now exists for the Partnership Units and that it is
uncertain whether such a public market will ever exist.



 
(v)
The Contributor and its Members were at no time presented with or solicited by
any form of general solicitation or general advertising, including, but not
limited to, any advertisement, article, notice or other communication published
in any newspaper, magazine, or similar media or broadcast over television or
radio, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising in connection with the acquisition
of the LP Units contemplated hereby.


 
15

--------------------------------------------------------------------------------

 

3.28         Patriot Act Representations.  The Contributor and, to the actual
knowledge of the Contributor and any direct owner of the Contributor is (i) not
included on any Government List (as defined below), (ii) not a person who has
been determined by competent authority to be subject to the prohibitions
contained in the Presidential Executive Order No. 13224 or any other similar
prohibitions contained in the rules and regulations of the OFAC or in any
enabling legislation or other Presidential Executive Orders in respect thereof,
(iii) has not been indicted or convicted of any Patriot Act Offenses, or (iv)
not currently under investigation by any governmental authority for alleged
criminal activity.  For purposes of this Agreement, (i) "Government List" means
(A) the Specially Designated Nationals and Blocked Persons List maintained by
OFAC, (B) any other list of terrorists, terrorist organizations or narcotics
traffickers maintained pursuant to any of the Rules and Regulations of OFAC, or
(C) any similar list maintained by the United States Department of State, the
United States Department of Commerce or any other governmental authority or
pursuant to any Executive Order of the President of the United States of
America; (ii) "OFAC" means the Office of Foreign Asset Control, U.S. Department
of the Treasury, (iii) "Patriot Act" means the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001, as the same may be amended from time to time, and
corresponding provisions of future laws, and (iv) "Patriot Act Offense" means
any violation of the criminal laws of the United States of America or of any of
the several states, or that would be a criminal violation if committed within
the jurisdiction of the United States of America or any of the several states,
relating to terrorism or the laundering of monetary instruments, including any
offense under (A) the criminal laws against terrorism, (B) the criminal laws
against money laundering, (C) the Bank Secrecy Act, as amended, (D) the Money
Laundering Control Act of 1986, as amended, or (E) the Patriot Act and also
includes the crimes of conspiracy to commit, or aiding and abetting another to
commit, any of the foregoing.


Each of the representations, warranties and covenants contained in this Article
III and its various subparagraphs are intended for the benefit of the OP and the
Property Partnership and may be waived in whole or in part, by the OP, but only
by an instrument in writing signed by the OP.  Each of said representations,
warranties and covenants shall survive the closing of the transaction
contemplated hereby for twelve (12) months, and no investigation, audit,
inspection, review or the like conducted by or on behalf of the OP shall be
deemed to terminate the effect of any such representations, warranties and
covenants, it being understood that the OP and Property Partnership each has the
right to rely thereon and that each such representation, warranty and covenant
constitutes a material inducement to execute this Agreement and to close the
transaction contemplated hereby and to pay the Consideration to the
Contributor.  The OP and Property Partnership each acknowledges and agrees that,
except for the representations and warranties expressly set forth herein, the OP
and Property Partnership are receiving the Property "AS-IS, WHERE-IS" with no
representations or warranties by or from the Contributor, express or implied, or
any nature whatsoever.



 
16

--------------------------------------------------------------------------------

 
 
ARTICLE IV


OP'S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
To induce the Contributor to enter into this Agreement and to sell the Property,
the OP hereby makes the following representations, warranties and covenants upon
each of which the OP acknowledges and agrees that the Contributor is entitled to
rely and have relied:

4.1           Organization and Power.


(a)           The OP is a limited partnership duly organized, validly existing
and in good standing under the laws of the Commonwealth of Virginia, and has all
partnership powers and all governmental licenses, authorizations, consents and
approvals to carry on its business as now conducted and to enter into and
perform its obligations under this Agreement and any document or instrument
required to be executed and delivered hereunder.


(b)           The Property Partnership is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Maryland, and has all company powers and all governmental licenses,
authorizations, consents and approvals to carry on its business as now conducted
and to enter into and perform its obligations under this Agreement and any
document or instrument required to be executed and delivered hereunder.  The
Property Partnership is a directly and indirectly wholly-owned subsidiary of the
OP.


(c)           The REIT is a real estate investment trust duly organized, validly
existing and in good standing under the laws of the State of Maryland, and has
all company powers and all governmental licenses, authorizations, consents and
approvals to carry on its business as now conducted and to enter into and
perform its obligations under this Agreement and any document or instrument
required to be executed and delivered hereunder.


4.2           Noncontravention.  The execution and delivery of this Agreement
and the performance by the OP of its obligations hereunder do not and will not
contravene, or constitute a default under, any provisions of applicable law or
regulation, the OP's organizational documents, or any agreement, judgment,
injunction, order, decree or other instrument binding upon the OP or result in
the creation of any lien or other encumbrance on any asset of the OP.


4.3           Litigation.  There is no action, suit or proceeding, pending or
known to be threatened, against or affecting the OP in any court or before any
arbitrator or before any Governmental Body which (a) in any manner raises any
question affecting the validity or enforceability of this Agreement or any other
agreement or instrument to which the OP are a party or by which it is bound and
that is to be used in connection with, or is contemplated by, this Agreement,
(b) could materially and adversely affect the ability of the OP to perform its
obligations hereunder, or under any document to be delivered pursuant hereto.


4.4           The OP shall use any convention permitted by law and selected by
the general partner of the OP to make the allocations contemplated in the OP
Limited Partnership Agreement in respect of the issuance of the LP Units to be
made pursuant to this Agreement, except that any income, gain, loss, deduction
or credit arising from a sale, exchange or other disposition of property of the
OP giving rise to capital gain, capital loss, section 1231 gain or section 1231
loss (as such terms are defined in Code Section 1231) shall be allocated to the
holders of the LP Units in accordance with their interests on the date of the
transaction giving rise to such gain or loss.

4.4           Bankruptcy.  No Act of Bankruptcy has occurred with respect to the
OP.

 
17

--------------------------------------------------------------------------------

 

4.5           No Brokers.  The OP has not engaged the services of, nor is it or
will it become liable to, any real estate agent, broker, finder or any other
person or entity for any brokerage or finder's fee, commission or other amount
with respect to the transaction described herein.



ARTICLE V


CONDITIONS AND ADDITIONAL COVENANTS


The OP's obligations hereunder are subject to the satisfaction of the following
conditions precedent and the compliance by the Contributor with the following
covenants:


5.1           Contributor's Deliveries.  The Contributor shall have delivered to
the Escrow Agent or the OP, as the case may be, on or before the date of
Closing, all of the documents and other information required of Contributor
pursuant to Section 6.2.


5.2           Representations, Warranties and Covenants; Obligations of
Contributor; Certificate.  All of the Contributor's representations and
warranties made in this Agreement shall be true and correct as of the date
hereof and as of the Closing Date as if then made, there shall have occurred no
material adverse change in the financial condition of the Property  since the
date hereof, the Contributor shall have performed all of its material covenants
and other obligations under this Agreement and the Contributor shall have
executed and delivered to the OP at Closing a certificate to the foregoing
effect.


5.3           Title Insurance.  Good and indefeasible title to the fee interest
in the Real Property shall be insurable as such by the Title Company at or below
its regularly scheduled rates subject only to Permitted Title Exceptions as
determined in accordance with Section 2.2.


5.4           Condition of Improvements.  The Improvements and the Tangible
Personal Property (including but not limited to the mechanical systems,
plumbing, electrical, wiring, appliances, fixtures, heating, air conditioning
and ventilating equipment, elevators, boilers, equipment, roofs, structural
members and furnaces) shall be in the same condition at Closing as it are as of
the date hereof, reasonable wear and tear excepted.  Prior to Closing, the
Contributor shall not have diminished the quality or quantity of maintenance and
upkeep services heretofore provided to the Real Property and the Tangible
Personal Property and the Contributor shall not have diminished the
Inventory.  The Contributor shall not have removed or caused or permitted to be
removed any part or portion of the Real Property or the Tangible Personal
Property unless the same is replaced, prior to Closing, with similar items of at
least equal quality and acceptable to the OP.


5.5           Utilities.  All of the Utilities shall be installed in and
operating at the Property, and service shall be available for the removal of
garbage and other waste from the Property.


5.6           Property.  From the date hereof to and including the Closing Date,
Contributor shall not sell, assign, pledge, hypothecate or otherwise transfer
the Property or interests in the Contributor, except as contemplated by this
Agreement, nor shall the Contributor issue any securities, partnership or
membership interests, as the case may be, to any person or to sell, pledge,
transfer or otherwise dispose of the Property or any interest therein.

 
18

--------------------------------------------------------------------------------

 

5.7           Environmental Audits.  The Contributor shall have delivered to the
OP all updates to the environmental audit and reports, which updates shall not
have disclosed any changes to the environmental condition of the Property since
the date of the original environmental audit and reports.


5.8           Zoning.  Contributor has received no written notice from any
Government Body to the effect that the Property is being used in violation of
the zoning and subdivision laws or that there are outstanding notices of
uncorrected violations of the zoning, housing, building, safety or fire
ordinances.


5.9           Existing Mortgage.  The OP acknowledges that the Property and the
Contributor are subject to a mortgage pursuant to the Existing Loan, a loan in
the original principal amount of Eight Million Two Hundred Fifty Thousand
Dollars ($8,250,000.00) from Manufacturers and Traders Trust Company, a New York
banking corporation.  The OP will pay off or the Property Partnership will
assume the Existing Loan in full at Closing, as a part of the total
Consideration.  The Contributor shall bear all costs and expenses associated
with the satisfaction and/or termination of the Existing Loan.  The OP shall
bear all costs and expenses associated with an assumption of the Existing Loan.


5.10         Third Party Consents.  (a)  In the event of an assumption or
modification of the Existing Mortgage as contemplated hereunder, then as a
condition to Closing, the Contributor shall receive approval from Manufacturers
and Traders Trust Company for (i) the loan assumption by the Property
Partnership; (ii) to the contribution of the Property to the OP; and (iii) to
the percentage lease structure whereby, on the Closing Date, the Property
Partnership shall lease the Property to a REIT subsidiary ("Lessee") pursuant to
a percentage lease, and Lessee shall ender into a new management agreement with
Manager.


5.11         Management Agreement.  As a condition to Closing, the Contributor
shall, as contemplated hereunder, to terminate any and all existing management
agreement for the management and operation of the hotel.


5.12         Franchise License Contingency.  The current franchise licensor for
the Hotel shall approve in writing the transfer of the franchise license or the
granting of a new franchise license for the Hotel to the OP or its designated
affiliate ("Franchise Approval").  The OP shall be responsible for obtaining and
shall use diligent efforts to obtain Franchise Approval, provided that the
Contributor shall use diligent efforts in assisting the OP in obtaining
Franchise Approval, and shall fully cooperate with Purchaser's application and
pursuit of the same with the franchise licensor.  In the event that the OP is
unable to obtain Franchise Approval on or before the Closing Date, then either
(i) the parties hereto shall agree to extend the Closing date for up to thirty
(30) days in order to obtain Franchise Approval; or (ii) either the OP or the
Contributor, at such party's sole option, may elect to terminate this Agreement.


5.13         As a condition to Closing, the Contributor shall, as contemplated
hereunder, to terminate any existing leases with respect to the Property, other
than those permitted pursuant to Exhibit C.

 
19

--------------------------------------------------------------------------------

 

ARTICLE VI


CLOSING


6.1           Closing.  Closing shall be held at a location that is mutually
acceptable to the parties.  The anticipated Closing Date is June ___, 2008,
which date may be modified by the mutual consent of the parties.


6.2           Contributor' Deliveries.  At Closing, the Contributor shall
deliver to OP all of the following instruments, each of which shall have been
duly executed and, where applicable, acknowledged on behalf of the Contributor
and shall be dated as of the date of Closing:

 
(a)           A good and sufficient Deed conveying to the Property Partner fee
simple interest in the Real Property with good and clear record and marketable
title, free of all encumbrances and dated as of the Closing Date.


(b)          The Bill of Sale conveying to the OP, or its assignee, the
Inventory, the Reservation System, the Tangible Personal Property and the
Intangible Personal Property free of all encumbrances.


(c)           The closing certificate required by Section 5.2.

 
(d)           The Assignment and Assumption.


(e)           Any and all service contracts, space leases, and agreements.


(f)            Such agreements, affidavits or other documents as may be required
by the Title Company to issue the Owner's Title Policy with affirmative coverage
over mechanics' and materialmen's liens.

 
(g)           The FIRPTA Certificate.


(h)           True, correct and complete copies of all warranties, if any, of
manufacturers, suppliers and installers possessed by the Contributor and
relating to the Improvements and the Personal Property, or any part thereof.


(i)             Copies of the Articles of Organization and the Contributor
Operating Agreement.


(j)            Appropriate consent of the Contributor, authorizing (A) the
execution of any documents to be executed and delivered by the Contributor prior
to, at or otherwise in connection with Closing and in connection with the
transactions contemplated by this Agreement, and (B) the performance by the
Contributor of its obligations hereunder and under such documents.


(k)           Valid, final and unconditional certificate(s) of occupancy for the
Real Property and Improvements, issued by the appropriate Governmental Body.

 
20

--------------------------------------------------------------------------------

 

(l)            Such proof, reasonably acceptable to the OP, evidencing the
payment by Contributor of all transfer taxes incurred in connection with the
transactions contemplated by this Agreement.


(m)          A written instrument executed by the Contributor, conveying and
transferring to the Property Partnership all of the Contributor's right, title
and interest in any telephone numbers and facsimile numbers relating to the
Property, and, if the Contributor maintains a post office box, conveying to the
Property Partnership all of its interest in and to such post office box and the
number associated therewith, so as to assure a continuity in operation and
communication.


(n)          All current real estate and personal property tax bills in the
Contributor's possession or under its control.


(o)          A complete set of all guest registration cards, guest transcripts,
guest histories, and all other available guest information.


(p)          An updated schedule of employees, showing salaries and duties with
a statement of the length of service of each such employee, brought current to a
date not more than 48 hours prior to the Closing.


(q)          A complete list of all advance room reservations, functions and the
like, in reasonable detail so as to enable the OP to honor the Contributor's
commitments in that regard.


(r)           A list of the Contributor's outstanding accounts receivable as of
midnight on the date prior to the Closing, specifying the name of each account
and the amount due the Contributor.


(s)           Possession of the Property and all keys for the Property.


(t)           All books, records, operating reports, appraisal reports, files
and other materials in the Contributor's possession or control which are
necessary in the OP's discretion to maintain continuity of operation of the
Property.


(u)          To the extent permitted under applicable law, documents of transfer
necessary to transfer to the OP the Contributor's employment rating for
workmens' compensation and state unemployment tax purposes.


(v)          As assignment of all warranties and guarantees from all contractors
and subcontractors, manufacturers, and suppliers in effect with respect to the
Improvements.


(w)          Complete set of "as-built" drawings for the Improvements as
available in Contributor's possession.


(x)           The Joinder.


(y)          The existing environmental reports for the Real Property.

 
21

--------------------------------------------------------------------------------

 

(z)           The existing ALTA survey for the Real Property, which shall have
certification that the Land is not in a flood hazard area


(aa)         The franchise license, commitment or transfer documents, as
applicable.


(bb)        Any other document or instrument reasonably requested by the OP or
required hereby.


6.3           OP's Deliveries.  At Closing, the OP shall pay or deliver to the
Contributor the following:


(a)           The Consideration described in Section 2.3.


(b)           The Joinder.


(c)           Any other document or instrument reasonably requested by the
Contributor or required hereby.


6.4           Closing Costs.    Each party shall pay its own legal fees and
expenses.  All filing fees and all charges for title insurance premiums shall be
paid by the OP.  Any other costs, expenses or taxes, including transfer taxes,
shall shared equally by Contributor and the OP.


6.5           Income and Expense Allocations.  All income, except any Intangible
Personal Property, and expenses with respect to the Property, determined in
accordance with United States generally accepted accounting principles
consistently applied, shall be allocated between the Contributor and the
OP.  The Contributor shall be entitled to all income (including all cash box
receipts and cash credits for unused expendables), and responsible for all
expenses for the period of time up to but not including 12:01 a.m. on the
Closing Date, and the OP shall be entitled to all income and responsible for all
expenses for the period of time from, after and including 12:01 a.m. on the
Closing Date.  Only adjustments for ground rent, if applicable, and real estate
taxes shall be shown on the settlement statements (with such supporting
documentation as the parties hereto may require being attached as exhibits to
the settlement statements) and shall increase or decrease (as the case may be)
the amount payable by the OP.  All other such adjustments shall be made by
separate agreement between the parties and shall be payable by check or wire
directly between the parties.  Without limiting the generality of the foregoing,
the following items of income and expense shall be allocated as of the Closing
Date:


(a)           Current and prepaid rents, including, without limitation, prepaid
room receipts, function receipts and other reservation receipts.


(b)           Real estate and personal property taxes.


(c)           Amounts under the Operating Contracts.


(d)           Utility charges (including but not limited to charges for water,
sewer and electricity).

 
22

--------------------------------------------------------------------------------

 

(e)           Wages, vacation pay, pension and welfare benefits and other fringe
benefits of all persons employed at the Property who the OP elects to employ.


(f)            Value of fuel stored on the Property at the price paid for such
fuel by the Contributor, including any taxes.


(g)           All prepaid reservations and contracts for rooms confirmed by
Contributor prior to the Closing Date for dates after the Closing Date, all of
which OP shall honor.


The Tray Ledger shall be retained by the Contributor.  The Contributor shall be
required to pay all sales taxes and similar impositions currently up to the
Closing Date.


OP shall not be obligated to collect any accounts receivable or revenues accrued
prior to the Closing Date for Contributor, but if OP collects same, such amounts
will be promptly remitted to Contributor in the form received.


If accurate allocations cannot be made at Closing because current bills are not
obtainable (as, for example, in the case of utility bills or tax bills), the
parties shall allocate such income or expenses at Closing on the best available
information, subject to adjustment upon receipt of the final bill or other
evidence of the applicable income or expense.  Any income received or expense
incurred by the Contributor or the OP with respect to the Property after the
date of Closing shall be promptly allocated in the manner described herein and
the parties shall promptly pay or reimburse any amount due.  The Contributor
shall pay at Closing all special assessments and taxes applicable to the
Property.



ARTICLE VII


CONDEMNATION; RISK OF LOSS


7.1           Condemnation.  In the event of any actual or threatened taking,
pursuant to the power of eminent domain, of all or any portion of the Real
Property, or any proposed sale in lieu thereof, the Contributor shall give
written notice thereof to the OP promptly after the Contributor learns or
receives notice thereof.  If all or any part of the Real Property is, or is to
be, so condemned or sold, the OP shall have the right to terminate this
Agreement pursuant to Section 8.3.  If the OP elects not to terminate this
Agreement, all proceeds, awards and other payments arising out of such
condemnation or sale (actual or threatened) shall be paid or assigned, as
applicable, to the OP at Closing.


7.2           Risk of Loss.   The risk of any loss or damage to the Property
prior to the recordation of the Deed shall remain upon Contributor.  If any such
loss or damage to more than Ten Percent (10%) of the value of the Improvements
occurs prior to Closing or any such loss or damage is uninsured or underinsured,
the OP shall have the right to terminate this Agreement pursuant to Section
8.3.  If the OP elects not to terminate this Agreement, all insurance proceeds
and rights to proceeds arising out of such loss or damage shall be paid or
assigned, as applicable, to the OP at Closing.

 
23

--------------------------------------------------------------------------------

 

ARTICLE VIII


LIABILITY OF OP; INDEMNIFICATION BY CONTRIBUTOR;
TERMINATION RIGHTS


8.1           Liability of OP.  Except for any obligation expressly assumed or
agreed to be assumed by the OP hereunder and in the Assignment and Assumption,
the OP does not assume any obligation of the Contributor or any liability for
claims arising out of any occurrence prior to Closing.


8.2           Indemnification by Contributor.  The Contributor hereby
indemnifies and holds each of the OP and Property Partnership harmless from and
against any and all suits, actions, claims, costs, penalties, damages, losses,
liabilities and expenses, subject to Section  9.11, that may at any time be
incurred by the OP or Property Partnership, whether before or after Closing, (i)
as a result of any breach by the Contributor of any of its representations,
warranties, covenants or obligations set forth herein or in any other document
delivered by the Contributor pursuant hereto, (ii) relating to any suits,
litigation or actions brought against Contributor prior to the Closing Date,
(iii) in connection with any and all liabilities and obligations of the
Contributor occurring, accruing or arising prior to the Closing Date, and/or
(iv) as a result of or in connection with the use or operation of the Property
prior to the Closing Date.


8.3           Termination by OP.  If any condition set forth herein cannot or
will not be satisfied prior to Closing, or upon the occurrence of any other
event that would entitle the OP to terminate this Agreement and its obligations
hereunder, and the Contributor fails to cure any such matter within five (5)
days after notice thereof from the OP, the OP, at its option and as its sole
remedy, shall elect either (a) to terminate this Agreement, and all other rights
and obligations of the Contributor and the OP hereunder shall terminate
immediately, or (b) to waive its right to terminate and, instead, to proceed to
Closing.


8.4           Termination by Contributor.  If, prior to Closing, the OP defaults
in performing any of its obligations under this Agreement, and the OP fails to
cure any such default within five (5) business days after notice thereof from
the Contributor, then the Contributor's sole remedy for such default shall be to
terminate this Agreement.



ARTICLE IX


MISCELLANEOUS PROVISIONS


9.1           Completeness; Modification.  This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated hereby and supersedes all prior discussions, understandings,
agreements and negotiations between the parties hereto.  This Agreement may be
modified only by a written instrument duly executed by the parties hereto.


9.2           Assignments.  The OP may assign its rights hereunder to any
affiliate of OP without the consent of the Contributor.  No such assignment
shall relieve the OP of any of its obligations and liabilities hereunder.

 
24

--------------------------------------------------------------------------------

 

9.3           Successors and Assigns.  The benefits and burdens of this
Agreement shall inure to the benefit of and bind the OP, the Property
Partnership and the Contributor and their respective successors and assigns.


9.4           Days.  If any action is required to be performed, or if any
notice, consent or other communication is given, on a day that is a Saturday or
Sunday or a legal holiday in the jurisdiction in which the action is required to
be performed or in which is located the intended recipient of such notice,
consent or other communication, such performance shall be deemed to be required,
and such notice, consent or other communication shall be deemed to be given, on
the first business day following such Saturday, Sunday or legal holiday.  Unless
otherwise specified herein, all references herein to a "day" or "days" shall
refer to calendar days and not business days.


9.5           Governing Law.  This Agreement and all documents referred to
herein shall be governed by and construed and interpreted in accordance with the
laws of the State of Maryland.


9.6           Counterparts.  To facilitate execution, this Agreement may be
executed in as many counterparts as may be required.  It shall not be necessary
that the signature on behalf of both parties hereto appear on each counterpart
hereof.  All counterparts hereof shall collectively constitute a single
agreement.


9.7           Severability.  If any term, covenant or condition of this
Agreement, or the application thereof to any person or circumstance, shall to
any extent be invalid or unenforceable, the remainder of this Agreement, or the
application of such term, covenant or condition to other persons or
circumstances, shall not be affected thereby, and each term, covenant or
condition of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.


9.8           Costs.  Regardless of whether Closing occurs hereunder, and except
as otherwise expressly provided herein, each party hereto shall be responsible
for its own costs in connection with this Agreement and the transactions
contemplated hereby, including without limitation fees of attorneys, engineers
and accountants.


9.9            Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered by hand, transmitted by
facsimile transmission, sent prepaid by Federal Express (or a comparable
overnight delivery service) or sent by the United States mail, certified,
postage prepaid, return receipt requested, at the addresses and with such copies
as designated below.  Any notice, request, demand or other communication
delivered or sent in the manner aforesaid shall be deemed given or made (as the
case may be) when actually delivered to the intended recipient.


If to the Contributor:
Attn:  Himanshu Patel

Akshar Limited Liability Company
5001 Mercedes Boulevard
Camp Springs, Maryland 20746

 
25

--------------------------------------------------------------------------------

 

 
With a copy to:
Mayur Patel, Esquire

 
44 Hersha Drive

Harrisburg, PA 17102
Phone:  (717) 236-4400
Fax:      (717) 774-7383


 
If to the OP:
Hersha Hospitality Limited Partnership

 
44 Hersha Drive

 
Harrisburg, PA 17102

Phone:  (717) 236-4400
Fax:      (717) 774-7383
Attn: Ashish R. Parikh


 
With a copy to:
Thea Parent, Esquire

 
Franklin Firm, LLP

Penn Mutual Towers
510 Walnut Street, 9th floor
Philadelphia, PA 19106
Phone:  (215) 238-1045
Fax:   (267) 238-1874


Or to such other address as the intended recipient may have specified in a
notice to the other party.  Any party hereto may change its address or designate
different or other persons or entities to receive copies by notifying the other
party and the Escrow Agent in a manner described in this Section.


9.10         Incorporation by Reference.  All of the exhibits attached hereto
are by this reference incorporated herein and made a part hereof.


9.11         Survival.  All of the representations, warranties, covenants and
agreements of the Contributor and the OP made in, or pursuant to, this Agreement
shall survive for a period of twelve (12) months following Closing and shall not
merge into the Deed or any other document or instrument executed and delivered
in connection herewith, except for the representations and warranties set forth
in Sections 3.4, 3.7, 3.8 and 3.9, which shall survive for periods coterminous
with applicable statutes of limitations.


9.12         Further Assurances.  The Contributor and the OP each covenants and
agrees to sign, execute and deliver, or cause to be signed, executed and
delivered, and to do or make, or cause to be done or made, upon the written
request of the other party, any and all agreements, instruments, papers, deeds,
acts or things, supplemental, confirmatory or otherwise, as may be reasonably
required by either party hereto for the purpose of or in connection with
consummating the transactions described herein.


9.13         No Partnership.  This Agreement does not and shall not be construed
to create a partnership, joint venture or any other relationship between the
parties hereto except the relationship of Contributor and OP specifically
established hereby.

 
26

--------------------------------------------------------------------------------

 

9.14         Time of Essence.  Time is of the essence with respect to every
provision hereof.


9.15         Confidentiality.  Contributor and its representatives, including
any professionals representing Contributor, shall keep the existence and terms
of this Agreement strictly confidential, except to the extent disclosure is
compelled by law, and then only to the extent of such compulsion.


[The remainder of this page is left intentionally blank.]

 
27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Contribution Agreement
to be executed in its names by their respective duly-authorized representatives.



 
CONTRIBUTOR:
       
AKSHAR LIMITED LIABILITY COMPANY, a Maryland limited liability company
       
By:  
 
   
Name:  
Himanshu Patel
   
Title:  
Member
     
OP:
       
HERSHA HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership
       
By: 
Hersha Hospitality Trust, a Maryland real estate investment trust, its sole
general partner
              By:            Name:  Ashish R. Parikh         Title:  CFO      
PROPERTY PARTNERSHIP:
       
HERSHA CAMP SPRINGS ASSOCIATES, LLC, a Maryland limited liability company
        By:       
Name: 
Ashish R. Parikh     Title:  Manager       REIT:        
HERSHA HOSPITALITY TRUST, a Maryland real estate investment trust
        By:       Name: Ashish R. Parikh     Title: CFO

 
 
28

--------------------------------------------------------------------------------